Citation Nr: 1516737	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  06-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for status post anterior cruciate ligament repair (right knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and assigned a 10 percent disability rating for status post anterior cruciate ligament repair of the right knee, effective October 10, 2004.  A November 2011 rating decision continued the 10 percent rating.  

In January 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.   After the hearing, the record was held open for an additional 60 days in order for the Veteran to submit additional VA treatment records which were submitted in January 2015 with a written waiver of initial RO consideration of additional VA treatment records submitted after the hearing.  38 C.F.R. § 20.1304(c) (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial rating in excess of 10 percent for right knee instability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record at this time, the Veteran's right knee disability was manifested by degenerative joint disease, painful limitation of motion and no more than slight instability; however, flexion limited to 45 degrees, extension limited to 10 degrees, ankylosis, or cartilage damage were not objectively demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 percent for a right knee disability have not been met at this time.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2014).

2.  Right knee degenerative joint disease warrants a disability rating separate from the rating for instability at this time.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5003, 5257 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In this case, the Veteran claims that his connected right knee disability is more severe than his 10 percent evaluation indicated.

The Veteran's right knee disability has been evaluated as 10 percent disabling under Diagnostic Code 5257 for impairment of the knee characterized by recurrent subluxation or lateral instability.  Under DC 5257, slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. 
Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOPGCPREC 09-04.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II. 

Degenerative arthritis is evaluated under Diagnostic Code 5003.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation. 

Turning to the merits of the claim, the Veteran's service treatment records include a February 2002 operative report which shows that he sustained a twisting injury to his right knee about one year prior with subsequent instability and pain.  He underwent a diagnostic arthroscopy of the right knee, partial medial meniscectomy, subtotal lateral meniscectomy, microfracture chondroplasty and bone-tendon-bone ACL reconstruction of the right knee.  A November 2003 report reflects complaints of right knee pain with jumping and running.  Examination of the right knee revealed a 6 centimeter long scar over the patellar tendon from prior surgery.  An anterior drawer test was otherwise normal.  A December 2003 physical therapy note indicates limited range of motion due to right knee pain.  A January 2004 physical profile shows that his limitations consisted of running at his own pace and distance and rucksack marching limited to one-half a mile.

On July 2004 VA examination, the Veteran complained that his right knee disability was manifested by pain and caused difficulty running and walking, but denied any swelling.  He denied any incapacitation caused by the right knee disability.  He received a prosthetic right knee implant in 2002 which caused pain, but he denied the loss of time from work due to the right knee disability.  Activities of daily living included vacuuming, driving, climbing stairs, gardening, and mowing the lawn.  His usual occupation was "dismount infantry" which he had performed since 2000. 

On right knee examination, there was a surgical scar on the right side of the knee which measured 5 by 0.5 centimeters.  

Range of motion measurements of the right knee revealed normal range of motion additionally limited by pain.  Range of motion was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  Drawer and McMurray's tests were normal.  The examiner diagnosed status post anterior cruciate ligament (ACL) repair.  The right knee disability caused limitation of activities of daily living.

VA treatment records include a March 2005 X-ray which revealed status post ACL repair with interference screws in place without evidence complications.  Mild tricompartmental osteoarthrosis was present.  The assessment was arthralgia right knee.  An MRI revealed a torn ACL.  While recommended, the Veteran refused undergoing a second right knee operation.  While he complained of intermittent numbness down the right leg, a neurological examination was normal.  Further examination was negative for swelling, crepitation, edema, or tenderness of the lower extremities.  The assessment was right knee arthralgia.  An April 2005 note reveals a complaint of right knee pain and locking.  However, there was improved weight-bearing with a knee brace.

In May 2005, the Veteran had continued complaints of intermittent sharp right knee pain exacerbated by weather changes, stair climbing/descending, and prolonged sitting.  There was no evidence of swelling or erythema.  He occasionally wore a hinged-knee brace.  Right knee examination revealed a well-healed arthroscopic port scar at superomedial aspect and a vertical scar over the patella tendon.  There was full range of motion with crepitus.  There was no evidence of ligamentous instability, but there was mild ACL laxity on anterior drawer and Lachman testing compared to the left knee.  McMurray's test was negative.  There was medial joint line tenderness, but no evidence of patellar apprehension or pain.  Patellar mobility was good.  A neurological examination revealed reduced superficial peroneal sensory nerve distribution on the lateral right proximal leg.

An August 2007 MRI of the right knee revealed a degenerative tear of the posterior horn of the medial and lateral menisci extending to the mid zone.  There was no re-tear of the ACL repair, but there evidence of osteoarthritis of the medial and lateral compartments of the knee.  A December 2007 note indicated a history of right ACL repair with worsening pain, swelling, and instability.

A November 2008 polytrauma note indicates complaints of worsening right knee pain, swelling, and instability.  The Veteran denied having daily knee pain, but complained of that his right knee occasionally gave out on him.  However, he only occasionally wore a knee brace.  

A January 2009 physical therapy note shows that the Veteran rated right knee pain a 4 to 6 out of 10 on the pain scale.  He had a history of pain and instability and his right knee disability was aggravated by prolonged walking and standing.  A February 2009 note shows improvement of right knee pain and the Veteran was advised to use the right knee brace p.r.n.

On April 2011 VA joints examination, examination of the right knee revealed giving way, stiffness, decreased speed of joint motion, and severe flare-ups every one to two months lasting up to two days.  However, there was no instability, incoordination, locking episodes, effusions, clicking, snaps, grinding, ankylosis, or any meniscus abnormality.  There was warmth, redness, swelling, tenderness, crepitus, and heat.  Range of motion measurements of the right knee revealed normal extension with 125 degrees flexion.  There was no objective evidence of pain following repetitive motion and there were no additional limitations of range of motion.  X-ray examination of the right knee from November 2010 indicated mild osteoarthritic changes.  There was a status post ACL repair with metallic device on the distal femur and proximal tibia.  The Veteran worked in warehouse receiving full-time.  The examiner diagnosed degenerative joint disease (DJD) of the right knee, status post right ACL repair.  No significant effects on his usual occupation or daily activities were reported.

On September 2011 VA knee and lower leg conditions Disability Benefits Questionnaire examination, the Veteran presented with complaints of fluctuating right knee pain since the April 2011 examination, the Veteran stated that his right knee pain level fluctuated.  Pain occurred with no specific activity or movement.  He received a steroid injection on July 2011 and was taking pain medications.  He complained of flare-ups and difficulty going upstairs.  Range of motion measurements revealed normal extension with 120 degrees flexion reduced to 110 degrees with pain.  After repetitive use testing, post-test flexion ended at 120 degrees.  There was no additional limitation in range of motion of the right knee following repetitive use testing.  There was additional limitation of range of motion of the knee after repetitive use manifested by pain and less movement than normal.  There was tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing was 4/5 for the right knee.

On joint stability testing, Lachman's test (anterior instability) was 2+.  Posterior and medial-lateral instability tests, as well as patellar subluxation/dislocation tests were normal.  There was no evidence of history of recurrent patellar subluxation/dislocation.  He had no history of a total knee joint replacement.  The Veteran had arthroscopic surgery in 2002-right knee ACL repair.  Residual signs and/or symptoms due to surgery included a decreased sensation around the right knee and leg.  Right knee scars were not painful and/or unstable and the total area of all related scars was not greater than 39 square centimeters.  The Veteran occasionally used a cane and wore a brace on his right knee.  Diagnostic testing indicated degenerative or traumatic arthritis, but there was no evidence of patellar subluxation.  A November 2010 X-ray indicated mild osteoarthritic changes; an April 2011 X-ray was unremarkable.  The right knee disability made it difficult for the Veteran to perform his duties as a forklift driver, climb stairs, and drive.  The examiner diagnosed status post ACL repair, right knee with mild DJD.

The Board acknowledges that the examiner erred in finding that the Veteran did not have a history of meniscectomy, or any residual signs/symptoms of a meniscectomy.  Rather, the record reflects that he underwent a partial medial meniscectomy, subtotal lateral meniscectomy in February 2002.  However, despite that mistake, the examiner performed a thorough examination, performed diagnostic tests, and considered the Veteran's subjective complaints regarding his right knee disability.  Moreover, the Board has considered the subjective complaints and objective findings related to the right knee meniscectomy in the adjudication of this claim.  Therefore, the Board finds that this error does not in any way diminish the probative value of the objective evidence which weighs against the Veteran's claim.

An October 2011 X-ray examination revealed an ACL repair with no acute traumatic abnormality and early degenerative changes in the tibiofemoral compartment.  A November 2011 X-ray indicated status post ACL repair and mild tricompartmental osteoarthritis change, there was no significant suprapatellar effusion.

In April 2013, the Veteran complained of right knee soft tissue swelling and tenderness and walked with a limp.  Right knee examination revealed effusion.  An April 2013 X-ray indicated changes of ACL reconstruction.  There were mild tricompartmental degenerative changes, but no fracture, dislocation, or obvious joint effusion.

In May 2013, the Veteran complained of chronic, intermittent right knee swelling and pain.  Examination of the right knee revealed a well-aligned knee.  Active range of motion measurements were from 15 to 125 degrees.  Medial and lateral stability was good.  However, there was too much guarding to test the pivot shift.  There was a diminished sensation of the lateral knee and calf.  A May 2013 MRI revealed an intact ACL graft; both menisci were reduced and partially extruded.  The articular spaces were narrowed and there was loss of articular cartilage.  The assessment was DJD, right knee.

In October 2013, the Veteran had continued complaints of chronic intermittent right knee pain and swelling.  He received right knee injections which provided some relief, but he continued to experience swelling with too much activity and squatting.  A hinged-braced provided only minor relief.  Lachman's and interior drawer tests revealed increased laxity.  Right knee examination revealed mild edema and joint effusion, but abnormal patellar tracking was not observed.  The assessment was that the Veteran presented with wobbly knees, weakness, pain, and instability.  It was noted that laxity could lead to degenerative changes causing the swelling, some weakness, and pain.  A December 2013 physical note reflects additional complaints of chronic intermittent right knee pain and swelling.  Pain was rated a 4 to 5 out of 10 on the pain scale.  He was able to tolerate treatment with no increase in signs or symptoms.

In April 2014, pain was rated 5 out of 10 on the pain scale.  A June 2014 report revealed additional complaints of right knee pain and a sensation instability.  However, a right knee examination did not reveal instability of knee ligaments, but he remained apprehensive.  An August 2014 report reflects complaints of continued right knee pain, instability, locking, clicking and occasional swelling.  The Veteran wore a compression sleeve for comfort, took pain medication, and did physical therapy.  He also received an intra-articular knee injection.  Further examination of the right knee did not reveal any effusion.  There was medial and joint line tenderness and clicking, with a full range of motion without pain.  The knee was stable to varus/valgus stress tests and anterior and posterior drawer tests were negative.  Lachman's test revealed mild laxity and McMurray's was positive.  An MRI revealed an intact ACL, an abnormal menisci, and a tear versus a meniscectomy.  The assessment was stable knee on examination.  In October 2014, he complained of right knee swelling and pain rated an 8 out of 10 on the pain scale.

In January 2015, the Veteran testified that he wore a right knee brace and complained of locking, pain, and instability.  He further testified that he was employed part-time as a driver for UPS and that he had missed 85 to 100 days of employment over the past year due to his right knee disability.

In sum, the totality of the evidence shows that the Veteran's right knee disability was manifested by pain on motion.  Right knee flexion was not limited to 45 degrees and extension was not limited to 10 degrees.  Rather, extension was normal and flexion was limited to no more than 110 degrees.  While a May 2013 orthopedic consultation report reflects extension to 15 degrees, that measurement appears to be an outlier as prior range of motion findings show normal extension.  The most probative evidence in this regard shows that the Veteran has not exhibited compensable limitation of motion at any point during the period on appeal.  Under Diagnostic Code 5260 and 5261, the limitation of motion does not reach the level of a compensable evaluation.
Throughout the rating period on appeal, the evidence shows that the Veteran's service-connected right knee disability was manifested by degenerative joint disease or arthritis with limitation of motion, painful motion and swelling, as well as instability.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257.  

Accordingly, the Board finds that a separate evaluation is warranted. 

As discussed in the remand, there is evidence that the Veteran's right knee disability has gotten worse since the Veteran's September 2011 VA examination.  This will have to be addressed.

Accordingly, the Board does not have sufficient information to provide an evaluation for the Veteran's right knee arthritis at this time, and the RO/AMC should provide an evaluation after an additional VA examination.

With regard to right knee instability, the Board finds that the 10 percent rating assigned best describe the Veteran's right knee instability at this time.  For example, on April 2011 VA examination there was no objective finding of instability.  On September 2011 VA examination, posterior and medial-lateral instability tests, as well as patellar subluxation/dislocation tests of the right knee, were normal.  The examiner found no evidence of a history of recurrent patellar subluxation/dislocation.  An October 2013 VA examination revealed increased laxity and on August 2014 examination, Lachman's test revealed only mild laxity, providing evidence against this claim.  Simply stated, while right knee instability has been noted and the Veteran wears a hinged-knee brace, his instability has not been characterized as anything more than "mild."  After a review of the entire file, the Board finds that the evidence does not demonstrate moderate recurrent subluxation or lateral instability of the right knee.  As such, a 20 percent disability rating under DC 5257 is not warranted for the right knee at this time. 

With regard to the DeLuca factors, the Board observes that the VA examiner and VA clinicians have noted the Veteran's complaints such as pain, weakness, and stiffness, and the Board has taken those complaints into consideration in its above discussion (in this regard, it is important for the appellant to understand that this problem is the basis for the 10% rating).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss caused additional disability that approximated a 20 percent rating at this time. 

Consideration has also been given to other potentially applicable diagnostic codes.  However, as there is no evidence of ankylosis; impairment of the tibia and fibula; or genu recurvatum, Diagnostic Codes 5256, 5262, 5263 are not for consideration.  Moreover, although the Veteran underwent a right knee arthroscopic partial meniscectomy in February 2002, separate ratings under either DC 5258 and DC 5259 are not warranted in this case.  The symptomatology contemplated by these diagnostic codes have already been considered in the award of the separate rating for instability of the Veteran's right knee under DC 5257.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Board further finds that no compensable rating for the Veteran's right knee scar is warranted.  In this regard, the January 2005 rating decision on appeal granted service connection and assigned a noncompensable (zero percent) disability rating for a right knee scar status post ACL repair, effective October 10, 2004.  A November 2003 examination revealed a 6 centimeter long scar over the patellar tendon from prior surgery.  However, on September 2011 VA examination the examiner stated that the right knee scar was neither painful and/or unstable, or the total area of all related scars greater than 39 square centimeters.  Moreover, the Veteran has not complained of any symptomatology associated with the right scar.  A compensable rating for the Veteran's scar is not warranted as none of the examinations or treatment records showed that it was deep or caused limited motion and cover areas at least six square inches (39 sq. cm.); was superficial and did not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; was superficial and unstable; or caused other disabling affects.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

While the Board understands the Veteran central concern that his right knee disability causes limitation of motion, instability, and has caused difficulty with such activities as prolonged standing and walking, it is important for Veteran to also understand that without some problems associated with his right knee disability, there would be no basis for a compensable evaluation (zero), let alone a 10 percent rating for his right knee disability.  Findings made on April and September 2011 VA examination do not support the assignment of a higher rating of 10% under DC 5257.  The 10 percent disability evaluation and the separate rating for right knee arthritis granted herein indicate a significant impact on the Veteran's functional ability.  Such disability evaluations assigned by VA recognize the Veteran's painful motion and instability.  The critical question in this case, however, is whether the problems the Veteran cited meet the next highest level under the rating criteria (in excess of 10 percent).  For reasons cited above, they do not, at this time.  The problems he has cited have not been ignored.  In fact, the subjective problems are the primary basis for his current evaluation.  As discussed above, without taking into consideration the problems associated with this disability, the current evaluation could not be justified, let alone a higher evaluation, specifically in light of the noncompensable flexion and extension measurements and evidence of mild instability.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for right knee instability at this time.  However, a separate disability rating is warranted for right knee arthritis. 

With regard to the Veteran's right knee disability, the Veteran is competent to report complaints of pain, weakness, and numbness as these observations come to them through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of disability of the Veteran's right knee disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from the Veteran's right knee disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of weakness, pain, and instability.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects the Veteran continues to be employed.  In January 2015 the Veteran testified that his employer has made accommodations for his right knee disability.  Moreover, the Veteran has not alleged, nor does the record reflect, that the Veteran was unemployable on account of his service-connected right knee disability.  Thus, the Board finds that Rice is inapplicable in this case.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for a right knee disability.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  Nonetheless, the RO sent the Veteran a letter in September 2010, which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for his service-connected back disability.  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2015.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the severity of his service-connected right knee disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations were obtained in April and September 2011.  The Board finds the examinations provided are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disabilities. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

An initial rating higher than 10 percent for a right knee disability (status post anterior cruciate ligament repair), is denied at this time.

A separate evaluation for right knee degenerative joint disease is granted.


REMAND

During the January 2015 Board hearing, the Veteran indicated that since the most recent September 2011 VA examination of the Veteran's right knee, his symptoms had worsened, including instability, locking, and giving way.  Therefore, the Veteran's rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his right knee disability.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria and address any neurological complaints, including numbness, associated with the right knee disability.

2.  After the VA knee examination, the RO/AMC should provide an evaluation for the Veteran's service-connected right knee arthritis (a separate evaluation than the Veteran's right knee instability).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


